Citation Nr: 1127385	
Decision Date: 07/22/11    Archive Date: 07/29/11

DOCKET NO.  08-09 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a higher initial ratings for fibromyalgia (claimed as head, arms, hands, and back injury), rated as 20 percent disabling prior to July 1, 2008, and 40 percent since July 1, 2008. 


REPRESENTATION

Appellant represented by:	Michael J. Brown, Attorney at Law
	

WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran had active military service from May 1976 to August 1980. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans' Affairs (VA) Regional Office and Insurance Center (RO) in Philadelphia, Pennsylvania.  The April 2007 RO rating decision granted service connection for fibromyalgia and assigned an initial rating of 20 percent, effective September 29, 2006. 

During the pendency of the appeal, an October 2008 Decision Review Officer (DRO) decision granted a higher disability rating of 40 percent, effective July 1, 2008.  The Veteran then appealed stating that he should be entitled to an effective date earlier than July 1, 2008, for his 40 percent disability rating for fibromyalgia; the Board then characterized the issues on appeal as reflected on the title page. 

The Veteran testified before the undersigned Acting Veterans Law Judge in September 2010. 

After a careful of the Veteran's claims file, the Board saw that The American Legion had power of attorney (POA) pertaining to the Veteran's claim on appeal but at the September 2010 hearing, he had been represented by Michael J. Brown, a private attorney.  Therefore, by an April 2011 correspondence, the Board contacted the Veteran in order to clarify who had POA over his claim, and in May 2011, it was clarified that the POA now belonged to Mr. Brown.  See VA Form 21-22a, Appointment of Individual as Claimant's Representative, dated May 2011.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After a careful review of the Veteran's claims file the Board finds that further development is warranted; specifically, to obtain Social Security Administration records.

In July 2008 the RO received a March 2008 Notice of Decision from Social Security granting the Veteran disability benefits based on chronic low back pain, osteoarthritis of both knees, and residuals of subarachnoid hemorrhage.  The RO should obtain all records that pertain to the Social Security Administration decision, including the Veteran's application for such benefits.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must request from the Social Security Administration copies of all records pertinent to the Veteran's application for Social Security disability benefits, including the Veteran's application, the administrative decision, and the medical records relied upon concerning that claim.  

2.  After completing the requested action, and any additional notification and/or development deemed warranted, the issue on appeal should be readjudicated in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

